DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite a system that utilizes a spatial histogram for an offer indicating a placement configuration of text relative to an image therein to characterize the offer with the resulting meta-descriptor utilized in a machine learning model to predict the performance of offers based on performance of past offers.
Gokturk (Pub. #: US 2008/0082426 A1) teaches computing spatial histograms of web content for the purposes of characterizing content for the purposes of web search. Gokturk does not teach utilizing a spatial histogram to compute a placement configuration of text relative to an image within an advertisement or offer for the purposes of determining the effect upon advertisement performance using a machine learning model. Therefore, the instant claims are hereby allowed.
Independent claims 1 and 15 comply with 35 U.S.C. § 101. Paragraph 00112 of the specification defines computer-readable media as "non-transitory". The claims are directed towards a practical application of spatial histograms and machine learning to a system of selecting advertisements or offers in an advertising campaign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                

/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621